HAWKINS, Judge.
Appellant entered a plea of guilty to a charge of burglary and requested the court to submit the issue of suspended sentence. The jury returned a verdict of guilty upon appellant’s plea and fixed his punishment at confinement in the penitentiary , for two years, but failed to recommend that his sentence be suspended.
The record is before this court without bills of exception or statement of facts. The indictment being in proper form there is nothing before this court for review.
The judgment is affirmed.